                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

VERNON WARD,                                     §
         Plaintiff,                              §
vs.                                              §        CIVIL ACTION 6:18-983-MGL
                                                 §
NANCY A. BERRYHILL,                              §
Acting Commissioner of Social Security,          §
            Defendant.                           §

         ORDER ADOPTING THE REPORT AND RECOMMENDATION
     AND AFFIRMING DEFENDANT’S FINAL DECISION DENYING BENEFITS

       This is a Social Security appeal in which Plaintiff Vernon Ward (Ward) seeks judicial review

of the final decision of Defendant Nancy A. Berryhill (Berryhill) denying his claim for supplemental

security income. The parties are represented by excellent counsel. The matter is before the Court

for review of the Report and Recommendation (Report) of the United States Magistrate Judge

suggesting Berryhill’s final decision denying Ward’s claim be affirmed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       The Magistrate Judge filed the Report on March 13, 2019; and Ward filed a reply on March

15, 2019, stating he would not be filing any objections. “[I]n the absence of a timely filed objection,

a district court need not conduct a de novo review, but instead must ‘only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.’” Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72

advisory committee’s note). Moreover, a failure to object waives appellate review. Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court Berryhill’s final decision denying Ward’s claim is AFFIRMED.

       IT IS SO ORDERED.

       Signed this 20th day of March, 2019, in Columbia, South Carolina.

                                                   s/ Mary Geiger Lewis
                                                   MARY GEIGER LEWIS
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
